
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.31



EMPLOYEMENT SEPARATION AND RELEASE AGREEMENT DATED FEBRUARY 21, 2003 BETWEEN VIA
NET.WORKS, INC. AND KARL MAIER


        This Employment Separation Agreement and Release (the "Agreement") is
being entered into between VIA NET.WORKS, INC. ("VIA") and Karl A. Maier
("Executive") effective as of this 21st day of February 2003. For and in
consideration of the mutual promises contained in this Agreement, and for other
good and sufficient consideration, receipt of which is hereby acknowledged, VIA
and Executive (sometimes referred to in this Agreement as the "parties") agree
as follows:

1.    Termination of Employment and Payment.

        (a)  Executive's employment with VIA and all its subsidiaries shall end
on June 30, 2003 (the "Separation Date"). On or before March 31, 2003, VIA will
release Executive from his responsibilities as President and Chief Operating
Officer (the "Leave Date"). On and effective as of his Leave Date, Executive
shall resign from all boards, committees and all offices and positions he holds
with VIA and its subsidiaries, including without limitation his position as
President and Chief Operating Officer. To the extent that Executive holds any
other offices or positions with VIA as of his Leave Date, Executive's
resignation on that date shall constitute a resignation from any such other
offices or positions. Executive agrees to execute and deliver to VIA any formal
written resignations requested by VIA to document the resignations described
herein.

        (c)  From the Leave Date (if prior to March 31, 2003) through March 31,
2003, Executive shall provide executive-level services to VIA as may reasonably
be requested by VIA's Chief Executive Officer from time to time. After March 31
and through the Separation Date, Executive will make himself reasonably
available for consultation on matters involving VIA and its business with VIA's
Chief Executive Officer and other officers, employees and agents of VIA that the
Chief Executive Officer may delegate.

        (c)  Executive shall be paid at his current base salary rate, including
his Foreign Assistance Payment, through the Separation Date. Executive will use
all unused and accrued vacation time before June 30, 2003, and shall be entitled
to no vacation or leave benefit or payment after that date. Executive's health
insurance, life insurance, disability benefits, vacation or other paid leave,
and all other benefits provided or funded by VIA will terminate as of Separation
Date. All such payments shall be in accordance with VIA's usual payroll
practices and policies and shall be less standard deductions for federal, state,
and local taxes, subject to Part Two of the VIA International Assignment Policy.

        (d)  Executive shall be eligible for a bonus for calendar year 2002 in
accordance with his Employment Agreement dated as of July 1, 2002 ("Employment
Agreement") and VIA's bonus policy in effect for that year, and which payment,
shall be made at the time and in accordance with VIA practice for payment of
annual bonuses. The amount of the bonus to be paid shall be 60% of his base
salary, subject to completion of the audit of VIA's 2002 results and approval by
the Compensation Committee of the Board of Directors. Executive shall also be
eligible for a bonus for the first three months of 2003 in accordance with VIA
policy and subject to satisfactory completion of personal objectives established
by VIA. This bonus payment shall be made at such time as all other VIA employee
bonuses for the first quarter 2003 are paid. All bonus payments shall be less
standard deductions and withholdings. Executive will not be eligible for any
bonus program or payment with respect to any period beginning after March 31,
2003, except as specifically contemplated above.

        (e)  From and after the Separation Date, Executive shall not be eligible
to participate in any VIA benefit plan, including, but not limited to,
VIA-provided dental and medical insurance, the retirement and 401(k) plan,
vacation leave, sick leave, long-term disability insurance, life insurance, or
personal accident insurance. However, nothing in this Paragraph shall prevent
Executive from participating in a COBRA continuation coverage program (and any
similar state health care continuation coverage program).

--------------------------------------------------------------------------------


        (f)    Executive agrees that once all of the payments referred to in
this Paragraph 1 of this Agreement have been made he shall have been paid all
compensation due and owing to him under this Agreement and under the Employment
Agreement or any other employment or contract or arrangement he has or may have
had with VIA or from any other source of entitlement to payment from VIA
(provided that Executive may still receive the Severance Payment and other
consideration described in Paragraph 3 if he satisfies the necessary conditions
therein, as well as expense reimbursements for expenses actually incurred by him
in connection with VIA business prior to the Separation Date and tax
equalization payments to which he is entitled under Part Two of the VIA
International Assignment Policy and the Employment Agreement) including all
wages, salary, commissions, annual, quarterly and all other quarterly and annual
bonuses, incentive payments, profit-sharing payments, leave, severance pay or
other benefits of any kind and nature.

        (g)  All options to purchase VIA's common stock held by Executive as of
the Leave Date which have not vested shall continue to vest through the
Separation Date.

2.    Release.

        (a)  Executive, on behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
VIA, and any and all of the affiliates, owners, members, officers, directors,
employees, agents, counsel, and successors and assigns of VIA, from any and all
complaints, claims, demands, damages, lawsuits, actions, and causes of action
which he has or may have against any one or more of them for any reason
whatsoever in law or in equity, under federal, state or other law, whether the
same be upon statutory claim, contract, tort or other basis, including but not
limited to any and all claims arising from or relating to his employment, the
decision to terminate his employment, or the termination of his employment, and
any and all claims relating to the Employment Agreement or any other employment
contract or arrangement or any stock option plan or agreement, any employment
statute or regulation, or any employment discrimination law, including but not
limited to the Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act of 1990, as amended, the Civil Rights Act of
1866, the Equal Pay Act of 1963, as amended, all state and local laws,
regulations and ordinances prohibiting discrimination in employment, and other
laws and regulations relating to employment, including but not limited to the
Executive Retirement Income Security Act of 1974, as amended, provided, however,
it is understood that Executive is not waiving any claims under VIA's 401(k)
plan (or any successor to such plan) and is not waiving any claims under VIA's
health plan, stock option plan or other benefit plans or any claims for
indemnification or under VIA's director and officer or other insurance policies
to which Executive may be entitled to coverage. Executive agrees, without
limiting the generality of the above release, not to file any claim or lawsuit
seeking damages or other relief and asserting any claims that are lawfully
released in this Paragraph. Executive further hereby irrevocably and
unconditionally waives any and all rights to recover any relief and damages
concerning the claims that are lawfully released in this Paragraph. Executive
represents and warrants that he has not previously filed or joined in any such
claims against VIA or any of its affiliates or subsidiaries, and that he has not
given or sold any portion of any claims released herein to anyone else, and that
he will indemnify and hold harmless the persons and entities released herein
from all liabilities, claims, demands, costs, expenses and/or attorneys' fees
incurred as a result of any such assignment or transfer. Notwithstanding the
provisions of this Paragraph 2, the parties agree that the foregoing release is
not a release of Executive's rights or claims under or specifically preserved in
this Agreement, nor is it a release of any claims with respect to events that
occur after the date that Executive signs this Agreement.

        3.    Severance Payment and Other Consideration. Provided that Executive
signs and executes the General Release of Claims attached hereto as Attachment A
no earlier than the day following his Separation Date and further provided that
Executive continues to abide by the terms of his Employment Agreement until the
Separation Date, and thereafter with respect to terms of his

2

--------------------------------------------------------------------------------


Employment Agreement that survive the termination thereof, VIA shall pay or
provide Executive the following severance benefits:

        (a)  Six months of Executive's base salary ($175,000), less standard
withholdings and deductions for federal, state, and local taxes as determined by
VIA, to be paid no later than the date of the next regularly scheduled employee
payroll after the Separation Date.

        (c)  Reimbursement of Executive's expenses to relocate to the United
States in accordance with the company's International Assignment Policy,
provided that his move back to the United States occurs within six (6) months of
the Separation Date.

        (d)  Executive may continue to occupy his flat at Holland Park 34 (flat
4), W11 3TA London past the Separation Date and through July 15, 2003 on the
same basis as through the date hereof, provided that the indemnification
agreement between Executive and VIA, dated 23rd September 2002, will remain in
full force and effect until July 15, 2003 or any date sooner he moves out of the
flat.

        (e)  Partial reimbursement of the costs to terminate his automobile
lease agreement in accordance with the following terms and conditions: Executive
will use his reasonable best efforts to arrange another party to assume the
lease agreement of Executive's automobile in the United Kingdom. If Executive is
unsuccessful in these efforts, he will cooperate with and provide support to VIA
for the negotiated termination of the lease agreement or, if necessary, the sale
of the vehicle and the payment of the balance of the lease agreement charges,
less the sale proceeds. The net costs of these efforts will be split as follows,
taking into account the £2,000 Executive paid upfront for the lease as a part of
his contribution: VIA will reimburse to Executive 80% of the net costs and
Executive will be responsible for making full payment to the leasing company.
Executive shall use his reasonable best efforts to cause all arrangements for
the car to be completed by June 30, 2003.

        (f)    In accordance with VIA's International Assignment Policy, VIA
will pay for the preparation of Executive's federal and state income tax returns
for the years 2002 and 2003 by PricewaterhouseCoopers. Executive and VIA agree
to continue to abide by all conditions of the International Assignment Policy,
including the reimbursement of any shortfall in taxes paid by him during the
relevant year or for any amounts owing to Executive under VIA's tax equalization
policy as set forth in the International Assignment Policy and the Employment
Agreement.

        (g)  VIA shall reimburse Executive for all business related expenses
through the Separation Date, consistent with VIA company policy. In addition,
VIA shall reimburse Executive for the reasonable fees and expenses of his
counsel in reviewing and negotiating this Agreement.

        4.    Information Regarding Separation and Non-Disclosure of This
Agreement.    From and after the date of this Agreement, Executive and VIA shall
not provide to any person or entity (other than in the case of Executive, his
family members, counsel and tax and accounting advisors, and, in the case of
VIA, its executive officers, directors and counsel on a need-to-know basis) any
information that is not consistent with VIA's public announcements regarding
Executive's separation as contemplated by Paragraph 7 hereof. Executive shall
treat the terms of this Agreement as Confidential Information in accordance with
the VIA NET.WORKS Employee Confidentiality Agreement.

        5.    Proprietary and/or Confidential Information.    Executive agrees
that any proprietary or confidential information or data relating to VIA or any
of its affiliates, including, without limitation, trade secrets, customer lists,
customer contacts, customer relationships, VIA's financial data, long range or
short range plans, and other data and information of a competition-sensitive
nature, or any confidential or proprietary information of others licensed to
VIA, that he acquired while an employee or officer of VIA shall not be disclosed
or used in a manner detrimental to VIA's interests. Executive agrees and hereby
reaffirms his existing obligations under any and all confidentiality agreements
that he has or may have signed with VIA or its affiliates, including but not
limited to the VIA NET.WORKS, INC. Employee Confidentiality Agreement.

3

--------------------------------------------------------------------------------


        6.    Cooperation and Return of Information and Company
Property.    Executive agrees that prior to his Leave Date, and through the
Separation Date as may be reasonably requested by VIA, he will cooperate fully
with VIA in providing information to VIA relating to the business of VIA and its
affiliates. Executive further agrees to return to VIA within one (1) business
day of his Leave Date the originals and all copies of all files, materials,
documents and all other property belonging to or relating to the business of
VIA, including but not limited to his computers, lap-tops and passkeys to all
VIA offices. Executive may retain only personal correspondence and notes
relating to the duties and responsibilities of his employment. Notwithstanding
the foregoing, Executive will be permitted to keep his company European GSM
mobile phone through the Separation Date. Executive will be responsible for the
charges assessed against the mobile phone (including subscription costs and
actual telephone usage costs) for the period April 1—June 30, 2003.

        7.    Public Statement.    The parties agree that any public
announcement of Executive's separation from employment shall be mutually agreed
upon by the parties and shall confirm that he was hired on an interim basis and
achieved the objectives that the board of directors laid out for him
(specifically the financial and operational stabilization of the company).

        8.    Indemnification.    VIA agrees to continue for the benefit of
Executive the indemnification provided to directors and officers in VIA's
By-Laws, as such provision may be amended from time to time in a manner no less
favorable to Executive, together with the Indemnification Agreement dated
September 25, 2002, provided that such indemnification shall only apply with
respect to mistakes, acts and omissions of Executive that occurred while he was
an employee, officer or director of VIA. In addition, Executive shall remain
entitled to coverage under VIA's director and officer insurance and other
insurance policies for mistakes, acts or omissions for the period prior to the
Separation Date.

        9.    Representation.    Executive represents and warrants that as of
the date of his execution of this Agreement he has not accepted, and does not
expect to accept prior to the Separation Date, employment with an international
Internet service provider.

        10.    Binding Agreement.    This Agreement shall be binding upon and
inure to the benefit of the parties and their respective representatives,
successors and permitted assigns, and Executive's heirs, executors and
administrators.

        11.    Entire Agreement; Amendment.    This Agreement contains the
entire agreement between the parties relating to the subject matter of this
Agreement, and the parties expressly agree that this Agreement supersedes the
Employment Agreement and any other employment, consulting, or separation
agreement Executive has or may have with VIA and any other agreement between
Executive and VIA. Each party acknowledges and agrees that in executing this
Agreement they do not rely upon any oral representations or statements made by
the other party or the other party's agents, representatives or attorneys with
regard to the subject matter of this Agreement. This Agreement may not be
altered or amended except by an instrument in writing signed by both parties
hereto.

        12.    No Admission.    The parties agree that nothing contained in this
Agreement shall constitute or be treated as an admission of liability or
wrongdoing by either of them.

        13.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Virginia
(excluding the choice of law rules thereof). The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

        14.    Waiver.    Neither the waiver by either party of a breach of or
default under any of the provisions of the Agreement, nor the failure of such
party, on one or more occasions, to enforce any of the provisions of the
Agreement or to exercise any right or privilege hereunder shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder.

4

--------------------------------------------------------------------------------


        15.    Assignment.    This Agreement and the rights and obligations of
the parties hereunder may not be assigned by either party without the prior
written consent of the other party.

        16.    Notice.    All notices, demands, requests, or other
communications which may be or are required to be given, served or sent by
either party to the other party pursuant to this Agreement shall be in writing
and shall be hand-delivered (including delivery by courier) or mailed by
first-class, registered, or certified mail (return receipt requested, postage
prepaid) to such party at the address set forth on the signature page hereof.
Either party may designate by notice in writing a new address to which any
notice, demand, request, or communication may thereafter be so given, served, or
sent. Each notice, demand, request, or communication which shall be mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received for all purposes at such time as
it is delivered to the addressee (with the return receipt, the delivery receipt,
or the affidavit of messenger being deemed conclusive evidence of such delivery)
or at such time as delivery is refused by the addressee upon presentation.

        17.    Acknowledgment.    Executive acknowledges that he has read and
understands the foregoing Agreement and executes it voluntarily and without
coercion. He further acknowledges that he is being advised herein in writing to
consult with an attorney prior to executing this Agreement, and that he has been
given a reasonable period of time to consider and execute this Agreement.

        18.    Counterparts.    This Agreement may be executed in counterparts.

5

--------------------------------------------------------------------------------

        IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:

KARL A. MAIER   VIA NET.WORKS, INC.
12100 Sunset Hills Road, Suite 110
Reston, Virginia 20190
        Attn: General Counsel
/s/  KARL A. MAIER      

--------------------------------------------------------------------------------


 
By:
 
/s/  MATT S. NYDELL      

--------------------------------------------------------------------------------

Matt S. Nydell
Senior Vice President & General Counsel


Date:
 
February 21, 2003

--------------------------------------------------------------------------------


 
Date:
 
February 21, 2003

--------------------------------------------------------------------------------


Witness:
 


--------------------------------------------------------------------------------


 
Witness:
 


--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------


GENERAL RELEASE OF CLAIMS


        This General Release of Claims (the "General Release") is being executed
by Karl A. Maier (the "Executive") for and in consideration of the mutual
promises contained herein and in the Employment Separation Agreement and Release
(the "Agreement") entered into between his and VIA NET.WORKS, INC. ("VIA"), and
for other good and sufficient consideration, receipt of which is hereby
acknowledged. Executive agrees as follows:

        Executive, on behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
VIA, and any and all of the affiliates, owners, members, officers, directors,
employees, agents, counsel, and successors and assigns of VIA, from any and all
complaints, claims, demands, damages, lawsuits, actions, and causes of action
which he has or may have against any one or more of them for any reason
whatsoever in law or in equity, under federal, state or other law, whether the
same be upon statutory claim, contract, tort or other basis, including but not
limited to any and all claims arising from or relating to his employment, or the
termination of his employment, and any and all claims relating to any employment
contract or any stock option plan or agreement, any employment statute or
regulation, or any employment discrimination law, including but not limited to
the Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act of 1990, as amended, the Civil Rights Act of 1866, the Equal
Pay Act of 1963, as amended, all state and local laws, regulations and
ordinances prohibiting discrimination in employment, and other laws and
regulations relating to employment, including but not limited to the Executive
Retirement Income Security Act of 1974, as amended, provided, however, it is
understood that Executive is not waiving any benefits accrued under the terms of
VIA's 401(k) plan (or any successor plan) and is not waiving any claims under
VIA's health plan, stock option plan or other benefits plans or any claims for
indemnification or under VIA's director and officer or other insurance policies
to which Executive may be entitled to coverage.. Executive agrees, without
limiting the generality of the above release, not to file any claim or lawsuit
seeking damages or other relief and asserting any claims that are lawfully
released in this Paragraph. Executive further hereby irrevocably and
unconditionally waives any and all rights to recover any relief and damages
concerning the claims that are lawfully released in this Paragraph. Executive
represents and warrants that he has not previously filed or joined in any such
claims against VIA or any of its affiliates or subsidiaries, and that he has not
given or sold any portion of any claims released herein to anyone else, and that
he will indemnify and hold harmless the persons and entities released herein
from all liabilities, claims, demands, costs, expenses and/or attorneys' fees
incurred as a result of any such assignment or transfer. Notwithstanding these
provisions, the foregoing release is not a release of Executive's rights or
claims under or specifically preserved in the Agreement, nor is it a release of
any claim with respect to events that occur after the date that Executive signs
this General Release.

February 21, 2003

--------------------------------------------------------------------------------

Date   /s/  KARL A. MAIER      

--------------------------------------------------------------------------------

Karl A. Maier

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.31



EMPLOYEMENT SEPARATION AND RELEASE AGREEMENT DATED FEBRUARY 21, 2003 BETWEEN VIA
NET.WORKS, INC. AND KARL MAIER
GENERAL RELEASE OF CLAIMS
